UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2233


GUO JUAN LIN,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    November 24, 2009               Decided:   January 12, 2010


Before KING and SHEDD, Circuit Judges, and John Preston BAILEY,
Chief United States District Judge for the Northern District of
West Virginia, sitting by designation.


Petition denied by unpublished per curiam opinion.


Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC, Washington,
D.C., for Petitioner.       Michael F. Hertz, Acting Assistant
Attorney General, Civil Division, Jennifer L. Lightbody, Senior
Litigation    Counsel,   Achiezer   Guggenheim,   UNITED   STATES
DEPARTMENT   OF   JUSTICE,   Office of   Immigration  Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Guo Juan Lin, a native and citizen of China, petitions for

review    of    the     September       29,    2008,      order   of    the    Board     of

Immigration Appeals (“BIA”).                  In that order, the BIA dismissed

in part Lin’s appeal from the Immigration Judge’s (“IJ”) May 22,

2006, decision, concluding that the IJ did not err in finding

that   she     failed      to    meet    her       burden   of    proof      for    asylum,

withholding      of    removal,     and       protection     under     the     Convention

Against Torture (“CAT”).                The BIA also denied Lin’s motion to

remand her case to the IJ for further consideration of evidence

that   was     not    submitted      during         her   hearing    before        the   IJ.

Finally, the BIA remanded the case for the limited purpose of

providing      the    IJ   the   opportunity         to   identify     the    country     to

which Lin’s removal may be made.

       In support of her petition for review, Lin contends that

the BIA erred by dismissing her asylum, withholding of removal,

and CAT claims because she established that she has suffered

past     persecution       and     has    a        well-founded      fear     of     future

persecution.         She also contends that the BIA erred by denying

her motion to remand and that it violated her right to due

process and equal protection.

       We have carefully reviewed the administrative record and

the parties’ briefs.             We find that Lin has offered insufficient

evidence to establish that she suffered past persecution or has

                                               2
a well-founded fear of future persecution.             Accordingly, we find

no error in the BIA’s decision, and we deny the petition for

review.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in    the    materials

before    the   court   and   argument   would   not   aid    the    decisional

process.

                                                              PETITION DENIED




                                     3